On Rehearing.
On application for rehearing counsel for appellant requests that a “fuller statement” of the facts be set out. An effort was made to set out all the material facts in the opinion; and a restatement of the facts' would serve no good purpose.
Appellant’s counsel also requests that we detail the testimony from the time the appellant was arrested “as shown by the officials who arrested him;” and the testimony as to the search of appellant and the result of . such search. A reference to the transcript discloses no testimony on the part of the officers as to the arrest and search of defendant. We had thought the matter of the amount of money found on defend-: ant and the two indictees sufficiently covered in the original opinion. The defendant had in his possession, as disclosed by the testimony, the sum of $3.00; Beasley had $7.00 and Kilpatrick had $1.25.
As stated in the original opinion, Powell was drunk. He did not know whether he had any money when he walked out of the Cafe; neither did he know who assaulted him. The evidence against defendant was circumstantial. We are of the opinion that sufficient facts and circumstances were shown from which the jury could reasonably infer the crime had been committed and that the defendant was the guilty agent.
. Insistence is. also made that the trial court committed reversible error in allowing State’s witness Porter Moore to testify to tracks found near the Rendezvous Club. The ruling of the court on this question was so manifestly free from error we considered a detailed discussion unnecessary. The record discloses the following on direct examination:
“Q. (By Mr. Boswell) Now did you see any tracks, rolling store tracks or any tracks at all on the back of that building? A. I tracked the tracks from the puddle of blood.
“Mr. Fleming: Which kind of tracks, human tracks or wagon tracks of what? A.- Well, the rolling store tracks were there, you see, where it pulled off driving westward and about two feet from the tracks from where the rolling store pulled off there was a puddle of blood.
“Mr. Fleming: We object to the rolling store tracks. That is a conclusion.
“The Court: If he knows they were rolling store tracks.
“Mr. Fleming: I want to know what kind.
“The Court: He is telling you.
“Mr. Fleming: We object to the proposition they were rolling store tracks.
“The Court: Overrule it. You asked the question.
“Mr. Fleming: We except.
“A." From the puddle of blood about three feet from the tracks the truck track or rolling store tracks, there was a track that led to the corner.
“Mr. Fleming: We object again .to the rolling store tracks.
“The Court: Overrule it.
*94“Mr. Fleming: We except.
“A. I tracked the track from the puddle of blood to the corner of the building on the east side.
“The Court: I am letting that in on the strength of Mr. Fleming’s question. He asked the question himself and he is answering the question, and I am overruling the objection on that basis.
“Mr. Fleming: We object on the ground it is a conclusion.
“The Court: All right, you asked the question. I overrule it.
“Mr. Baldwin: No, sir, we didn’t ask the question.
“Mr. Fleming: We object to it and we except.”
The answer of the witness was responsive to the question propounded by the Solicitor, without objection. The other answers were elicited by the defendant’s own questions. Even had there been a proper motion the defendant was not entitled as a matter of right to have the answers excluded. Toliver v. State, 94 Ala. 111, 10 So. 428; Wright v. State, 108 Ala. 60, 80 So. 941; Smith v. State, 19 Ala.App. 325, 97 So. 157.
Application overruled.